Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 10/25/2021.  Presently claims 1-7, 9-17 and 26-32 are pending. Claim 8 has been cancelled.
Claims 27 and 32 are rejected under Claim Rejections - 35 USC § 112 because the claim is introduced a new matter.


Response to Arguments
Applicant’s arguments with respect to claims 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claims 1-7 and 9-17; Applicant's arguments filed 04/12/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that the combination of Kuka (DE202004012580U1) in view of Ernest (CA2240249C) does not disclose the amended claim 1.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the prior art of Kuka discloses a machine to form a cross-section in a stationary component (fig.1: (6)) the machine (abstract and fig.1: (1)) (paragraphs 0022-0028) comprising:
a first roll (figs.2-3 and 8-11: (13)) to engage the stationary component (figs.1 and 8-11: (6)); 
a second roll (figs.2-3 and 8-11: (16)) to set a forming angle for movement along the stationary component (figs.1 and 8-11: (6)); the stationary component (figs.1 and 8-11: (6)) formed between the first roll and the second roll; 
the first roll, the second roll, to move together along the stationary component (paragraphs 0024-0027 and 0046).

Kuka does not disclose a first cam follower upstream relative to the first roll and the second roll; and a second cam follower downstream relative to the first roll and the second roll, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component, 
the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component.
The prior art of Ernest teaches a roll-forming apparatus (abstract and fig.1: (1)), comprising:
a first roll (fig.1: the top rolls of groups 1-4) and a second roll (fig.1: the bottom rolls of groups 1-4) to engage a component (web); 
a first cam follower (figs.1 and 4-6: (64) and (66) of element (10)) upstream relative to the first roll and the second roll (page 12 paragraph10-page 13 paragraph 5; figs.1 and 4-6: (64) and (66) of element (10) upstream relative to the top and bottom rolls of groups 1-4); and 
a second cam follower downstream relative to the first roll and the second roll (page 24 paragraph 15-page 25 paragraph 5; figs.1 and 14-16: (250) and (254) of the element (27) downstream relative to the top and bottom rolls of groups 1-4), 
the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component (figs.1 and 4-6: (64) and (66): pinch rolls and are of cylindrical shape in profile, so as to simply grip the upper and lower surfaces of the sides of the web where it enters the machine and ensure a positive feed of the web towards the downstream dies. figs.1 and 14-16: (250) and (254) to correct sideways deflection of the web), 

Both of the prior arts of Kuka and Ernest are related a roll-forming apparatus;
Further, the prior arts of Kuka disclose the first roll (13) and the second roll (16) are mounted on the carriage (5) so as to move the first roll and the second roll together along the stationary component (paragraphs 0024-0027 and 0046);
And obviously when modifying the first and second rolls (figs.2-3 and 8-11: (13) and (16)) of Kuka by a first cam and second cam as taught by Ernest it will result to the first cam and second cam to be a part of the moving carriage (5) of Kuka thereby having the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a first cam follower upstream relative to the first roll and the second roll; and a second cam follower downstream relative to the first roll and the second roll, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component as taught by Ernest thereby having the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component and the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component in order to ensure a positive feed of the web towards the downstream forming unit and to correct sideways deflection of the component (Ernest: page 24 paragraph 15-page 25 paragraph 5; and page 12 paragraph10-page 13 paragraph 5), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Accordingly, this argument is not persuasive.

Specification
The amendment filed 04/12/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
a machine to form a cross-section in a stationary component; and the machine further including a transporter to move the component along the forming unit”
the first, second, and third rolls and the first and second cam followers to move together along the component; and the machine, the component to move in alternating directions along the forming unit during consecutive passes, a pass defined by movement of the component through the forming unit.
Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28 and 32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Regarding claim 27, the claim introduced a new matter because:
The claim recited “the machine further including a transporter to move the component along the forming unit”; 
Claim 27 is depended from claim 26; and claim 26 recited “the first, second, and third rolls and the first and second cam followers to move together along the component”;
 there is no written description regarding “the first, second, and third rolls and the first and second cam followers to move together along the component; and the machine further including a transporter to move the component along the forming unit”, 
Instead in the specification submission on 09/16/2019, in paragraph 0034: is described as “In some alternative examples, the component 202 moves relative to the roll-forming assembly 200. For example, the component 202 can be moved by a transporter or transporters, such as, for example, feed rolls, a traveling gripper system, robot arms, and/or other actuators";
It appears the Applicant is introducing a new matter by mixing between two embodiments;
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 27 has introduce a new matter.
Claim 28 is rejected because it depends from calm 27.

Regarding claim 32, the claim introduced a new matter because:
The claim recited “the component to move in alternating directions along the forming unit during consecutive passes, a pass defined by movement of the component through the forming unit”; 
Claim 32 is depended from claim 26; and claim 26 recited “the first, second, and third rolls and the first and second cam followers to move together along the component”;
 there is no written description regarding “the first, second, and third rolls and the first and second cam followers to move together along the component; and the machine, the component to move in alternating directions along the forming unit during consecutive passes, a pass defined by movement of the component through the forming unit”, 
Instead in the specification submission on 09/16/2019, in paragraph 0034: is described as “In some alternative examples, the component 202 moves relative to the roll-forming assembly 200. For example, the component 202 can be moved by a transporter or transporters, such as, for example, feed rolls, a traveling gripper system, robot arms, and/or other actuators"; and paragraph 140: is described as “In some examples, the roll-forming apparatus further includes a transporter to move the component along the forming unit. In some such examples, ………… In some examples, the component is to move in alternating directions along the forming unit during consecutive passes, wherein a pass is defined by movement of the component through the forming unit”;
It appears the Applicant is introducing a new matter by mixing between two embodiments;
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 32 has introduce a new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17 and 26-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in lines 13-14 the phrase “the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component” render the claim indefinite because it is unclear what is meant by this phrase.
As best understood and for the purpose of the examination, the Examiner interpreted “the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component” as “the first roll, the second roll, the first cam follower, and the second cam follower are configured to move together along the stationary component”.
Claims 2-7 and 9-17 are rejected because they depend from claim 1.

Regarding claim 26, in lines 17-18 the phrase “the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component” render the claim indefinite because it is unclear what is meant by this phrase.
As best understood and for the purpose of the examination, the Examiner interpreted “the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component” as “the first roll, the second roll, the first cam follower, and the second cam follower are configured to move together along the stationary component”.
Claims 27-32 are rejected because they depend from claim 26.

Reagding claim 27, the phrase “the machine further including a transporter to move the component along the forming unit” render the claim indefinite because: 
Claim 27 is depended from claim 26; and claim 26 recited “the first, second, and third rolls and the first and second cam followers to move together along the component”
So, it is unclear if it is unclear if the processing component is moving or “the first, second, and third rolls and the first and second cam followers to move together along the component”; 
Therefore, the claim is unclear and indefinite. Proper clarification is required.

Reagding claim 32, the phrase “the component to move in alternating directions along the forming unit during consecutive passes, a pass defined by movement of the component through the forming unit” render the claim indefinite because: 
Claim 32 is depended from claim 26; and claim 26 recited “the first, second, and third rolls and the first and second cam followers to move together along the component”
So, it is unclear if it is unclear if the processing component is moving or “the first, second, and third rolls and the first and second cam followers to move together along the component”; 
Therefore, the claim is unclear and indefinite. Proper clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C).
Regarding Claim 1, Kuka discloses a machine to form a cross-section in a stationary component (fig.1: (6)) the machine (abstract and fig.1: (1)) (paragraphs 0022-0028) comprising:
a first roll (figs.2-3 and 8-11: (13)) to engage the stationary component (figs.1 and 8-11: (6)); 
a second roll (figs.2-3 and 8-11: (16)) to set a forming angle for movement along the stationary component (figs.1 and 8-11: (6)); the stationary component (figs.1 and 8-11: (6)) formed between the first roll and the second roll; 
the first roll, the second roll, to move together along the stationary component (paragraphs 0024-0027 and 0046).

Kuka does not disclose a first cam follower upstream relative to the first roll and the second roll; and a second cam follower downstream relative to the first roll and the second roll, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component, 
the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component.
Ernest teaches a roll-forming apparatus (abstract and fig.1: (1)), comprising:
a first roll (fig.1: the top rolls of groups 1-4) and a second roll (fig.1: the bottom rolls of groups 1-4) to engage a component (web); 
a first cam follower (figs.1 and 4-6: (64) and (66) of element (10)) upstream relative to the first roll and the second roll (page 12 paragraph10-page 13 paragraph 5; figs.1 and 4-6: (64) and (66) of element (10) upstream relative to the top and bottom rolls of groups 1-4); and 
a second cam follower downstream relative to the first roll and the second roll (page 24 paragraph 15-page 25 paragraph 5; figs.1 and 14-16: (250) and (254) of the element (27) downstream relative to the top and bottom rolls of groups 1-4), 
the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component (figs.1 and 4-6: (64) and (66): pinch rolls and are of cylindrical shape in profile, so as to simply grip the upper and lower surfaces of the sides of the web where it enters the machine and ensure a positive feed of the web towards the downstream dies. figs.1 and 14-16: (250) and (254) to correct sideways deflection of the web).

Both of the prior arts of Kuka and Ernest are related a roll-forming apparatus;
Further, the prior arts of Kuka disclose the first roll (13) and the second roll (16) are mounted on the carriage (5) so as to move the first roll and the second roll together along the stationary component (paragraphs 0024-0027 and 0046);
And obviously when modifying the first and second rolls of Kuka by a first cam and second cam as taught by Ernest it will result to the first cam and second cam to be a part of the moving carriage (5) of Kuka thereby having the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a first cam follower upstream relative to the first roll and the second roll; and a second cam follower downstream relative to the first roll and the second roll, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component as taught by Ernest thereby having the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component and the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component in order to ensure a positive feed of the web towards the downstream forming unit and to correct sideways deflection of the component (Ernest: page 24 paragraph 15-page 25 paragraph 5; and page 12 paragraph10-page 13 paragraph 5), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Regarding Claim 2, Kuka discloses wherein the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), 
the machine further including a controller (fig.1: controller (4) and robot (2)) to move the forming unit (fig.1: (5)) relative to a central axis of the stationary component (fig.1: (6)) to form a variable cross-section in the stationary component (paragraph 0054).  
Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).

Therefore, the combination of Kuka in view of Ernest teaches wherein the first roll, the second roll, the first cam follower, and the second cam follower form a forming unit, the machine further including a controller to move the forming unit relative to a central axis of the stationary component to form a variable cross-section in the stationary component.








Regarding Claim 4, Kuka discloses including at least one of a clamp, a mechanical stop pin, a pneumatic suction cup, or a magnetic force to hold the stationary component (fig.1: (8) and (9)) (paragraph 0023).

Regarding Claim 5, Kuka discloses including a roll adjuster to adjust the first roll (fig.2: (13)) based on a thickness of the stationary component (paragraph 0029).  

Regarding Claim 6, Kuka discloses including a roll adjuster to adjust the second roll (fig.2: (16)) to adjust the forming angle (figs.8-11: (α)) (paragraphs 0042-0045).  

Regarding Claim 7, Kuka discloses the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), 
the machine further including a robot arm (fig.1: (12)) to adjust a position of the forming unit (fig.1: (5)) relative to the stationary component (fig.1: (6)) to move the forming unit along the stationary component (paragraph 0027).  

Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).


Therefore, the combination of Kuka in view of Ernest teaches wherein the first roll, the second roll, the first cam follower, and the second cam follower form a forming unit, the machine further including a robot arm to adjust a position of the forming unit relative to the stationary component to move the forming unit along the stationary component.  

Regarding Claim 9, Kuka discloses the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), 
the machine further including a robot arm (fig.1: (12)) operatively coupled to the forming unit (fig.1: (5)) to adjust a position of the forming unit relative to the stationary component (fig.1: (6)) to move the forming unit along the stationary component (paragraph 0027).  

Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).
Therefore, the combination of Kuka in view of Ernest teaches wherein the first roll, the second roll, the first cam follower, and the second cam follower form a forming unit, the machine further including a robot arm operatively coupled to the forming unit to adjust a position of the forming unit relative to the stationary component.  


Regarding Claim 10, Kuka discloses wherein the robot arm (fig.1: the robot arm (3) of the element (12) of the six axes robot (2)) is to adjust the position of the forming unit relative to the stationary component to move the forming unit along the stationary component (paragraph 0024).
  
Regarding Claim 11, Kuka discloses wherein the robot arm is to adjust an angle of the forming unit relative to the stationary component to adjust the forming angle (fig.1: the robot arm (3) of the element (12) of the six axes robot (2), joints capable of adjusting the angle of the forming unit relative to the component).  

Regarding Claim 13, Kuka discloses further including a sensor fig.1: controller (4) and robot (2), inherent the robot is having sensors) to determine a parameter of the stationary component; and a controller to adjust one of the first roll or the second roll, based on the parameter of the stationary component (paragraphs 0022 and 0029: the controller adjusts the first roll, second roll, or forming unit based on a parameter of the component).  

Regarding Claim 14, Kuka discloses the robot arm (fig.1: (3) of the element (12) of the six axes robot (2)) moving the forming unit along the stationary component (paragraph 0024). 
Ernest teaches including pins operatively coupled to the forming unit to locate the stationary component and align the forming unit with the stationary component prior to the robot arm moving the forming unit along the stationary component (figs.1 and 4-6: (64) and (66): pinch rolls and are of cylindrical shape in profile, so as to simply grip the upper and lower surfaces of the sides of the web where it enters the machine and ensure a positive feed of the web towards the downstream dies).
Therefore, the combination of Kuka in view of Ernest teaches further including pins to locate the stationary component and align the forming unit with the stationary component prior to the robot arm moving the forming unit along the stationary component.  

Regarding Claim 16, Kuka discloses wherein the forming unit (fig.1: (5)) is to engage the stationary component (fig.1: (6)) prior to the robot arm (fig.1: (3) of the element (12) of the six axes robot (2)) moving the forming unit along the stationary component (paragraphs 0024-0025).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) as applied to claim 1 above, and further in view of Smith (US20100139350).
Regarding Claim 3, Kuka in view of Ernest does not disclose including a third roll to engage the stationary component to generate an interface between the stationary component and the machine.  

Smith teaches a roll-forming apparatus (fig. 9, 900) including three rolls (fig.9: (902a) (902b) and (904)) operatively coupled to the forming unit to engage a component (fig.8: (800)) to generate an interface between the component and the forming unit (paragraph 0054). 
Both of the prior arts of Kuka and smith are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a third roll to engage the stationary component to generate an interface between the stationary component and the machine as taught by Smith in order to allow the worked cross-sectional geometry to be more complex than what can be worked by only two rolls, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) as applied to claim 1 above, and further in view of Comau (“Robot Roller Hemming: Comau RHEvo” (2014)).

Regarding claim 12, Kuka in view of Ernest does not disclose wherein the robot arm is to rotate the forming unit to invert the forming angle set by the second roll.  

Comau teaches a robot arm (see fig.1 below: element B) driven roll (see fig.1 below: element C) folding the cross-section of a stationary component (see fig.1 below: element A). This robot arm being shown to be capable of moving its arm and the roller on the arm about 180° (Timestamp 1:50-2:20, the arm moves in a 180 degree rotation as the hemming roller contacts the various parts of the component) of rotation about a joint (see fig.1 below: element D) of the arm in order to conform to the complex geometry of a part. 

Both of the prior arts of Kuka and Comau are related to a robot arm;
It would have been obvious to one skilled in the art prior to the effective filing date to have modified the robot arm of Kuka to have a joint that would allow for 180° rotation of the arm and forming unit on the arm (and thus to allow the inversion of the forming angle set by the second roll) as this would allow the robot arm and forming unit to conform to more complex structural geometries of a part as is known in the art.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a joint that would allow for 180° rotation of the arm and forming unit on the arm as taught by Comau thereby having the robot arm is to rotate the forming unit to invert the forming angle set by the second roll in order to allow the robot arm and forming unit to conform to more complex structural geometries of a part as is known in the art, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image1.png
    412
    720
    media_image1.png
    Greyscale




















Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) as applied to claim 1 above, and further in view of Ingvarsson (US 20090113974).

Regarding claim 15, Kuka in view of Ernest does not disclose including a cutting tool to cut the stationary component prior to the machine forming the cross-section.
	
Ingvarsson teaches a roll forming apparatus (abstract), comprising:
a cutting tool operatively coupled to the machine (fig.1) in order to pre-cut the blanks to the desired shape as they are fed into the forming unit (paragraph 0022). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a cutting tool operatively coupled to the machins as taught by Ingvarsson thereby having including a cutting tool to cut the stationary component prior to the machine forming the cross-section in order to allow the blank being shaped to be cut to a desired size prior to shaping, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) as applied to claim 1 above, and further in view of Gil (US20110107808).
Regarding Claim 17, Kuka in view of Ernest does disclose wherein the robot arm is to move the forming unit is to move along the stationary component in a first pass in a first direction and in a second pass in a direction opposite the first direction.
 
Gil teaches a roll forming apparatus, comprising: 
a forming unit (fig.6B) having rolls which are adjustable;
wherein a component (fig.6B: (130)) is successively passed through the rolls as they are adjusted with the component being capable of being passed through in either alternating directions or the same direction successively (paragraph 0024). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have the stationary component in a first pass in a first direction and in a second pass in a direction opposite the first direction as taught by Gil as it is a known method in the art to alternately pass a component in successive passes between rolls, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 26-31are rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) and Smith (US20100139350).

Regarding Claim 26, Kuka discloses a machine to form a cross-section in a stationary component (fig.1: (6)) the machine (abstract and fig.1: (1)) (paragraphs 0022-0028) comprising:
a first roll (figs.2-3 and 8-11: (13)) to engage the stationary component (figs.1 and 8-11: (6)); 
a second roll (figs.2-3 and 8-11: (16)) to set a forming angle for movement along the stationary component (figs.1 and 8-11: (6)); the stationary component (figs.1 and 8-11: (6)) formed between the first roll and the second roll; 
the first roll, the second roll, to move together along the stationary component (paragraphs 0024-0027 and 0046).
Kuka does not disclose a third roll to apply a force to the component to form the cross-section, a first angle of the third roll relative to the component being adjustable during movement of the component along the third roll; and a first cam follower upstream relative to the first, second, and third rolls; and a second cam follower downstream relative to the first, second, and third rolls, 
the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component, the first, second, and third rolls and the first and second cam followers to move together along the component.

Smith teaches a roll-forming apparatus (abstract):
a forming unit (fig.9: (900)) to form a cross-section (fig.8: (808)) in a component (fig.8: (800)) during movement of the component along the forming unit, an angle (fig.9: (910)) of the forming unit relative to the component adjustable during movement of the component (paragraphs 0053-0055)
a first roll (fig.9:(902a)) operatively coupled to the forming unit to engage a first surface of the component
a second roll (fig.9: (902b)) operatively coupled to the forming unit to engage a second surface of the component opposite the first surface
a third roll (fig.9: (904)) operatively coupled to the forming unit to apply a force to the component to form the cross-section, 
a first angle (fig.9: (910)) of the third roll relative to the component adjustable during movement of the component along the forming unit.
Both of the prior arts of Kuka and smith are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to a third roll to apply a force to the component to form the cross-section, a first angle of the third roll relative to the component being adjustable during movement of the component along the third roll as taught by Smith in order to allow the worked cross-sectional geometry to be more complex than what can be worked by only two rolls, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Ernest teaches a roll-forming apparatus (abstract and fig.1: (1)), comprising:
a first roll (fig.1: the top rolls of groups 1-4) and a second roll (fig.1: the bottom rolls of groups 1-4) to engage a component (web); 
a first cam follower (figs.1 and 4-6: (64) and (66) of element (10)) upstream relative to the first roll and the second roll (page 12 paragraph10-page 13 paragraph 5; figs.1 and 4-6: (64) and (66) of element (10) upstream relative to the top and bottom rolls of groups 1-4); and 
a second cam follower downstream relative to the first roll and the second roll (page 24 paragraph 15-page 25 paragraph 5; figs.1 and 14-16: (250) and (254) of the element (27) downstream relative to the top and bottom rolls of groups 1-4), 
the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component (figs.1 and 4-6: (64) and (66): pinch rolls and are of cylindrical shape in profile, so as to simply grip the upper and lower surfaces of the sides of the web where it enters the machine and ensure a positive feed of the web towards the downstream dies. figs.1 and 14-16: (250) and (254) to correct sideways deflection of the web).

Both of the prior arts of Kuka and Ernest are related a roll-forming apparatus;
Further, the prior arts of Kuka disclose the first roll (13) and the second roll (16) are mounted on the carriage (5) so as to move the first roll and the second roll together along the stationary component (paragraphs 0024-0027 and 0046);
And obviously when modifying the first and second rolls (figs.2-3 and 8-11: (13) and (16)) of Kuka by a third roll as taught by smith it will result to the third roll to be a part of the moving carriage (5) of Kuka thereby having the first roll, the second roll and the third roller to move together along the stationary component;
Further, obviously when modifying the first roll, the second roll and the third roll of Kuka in view smith by a first cam and second cam as taught by Ernest it will result to the first cam and second cam to be a part of the moving carriage (5) of Kuka thereby having the first, second, and third rolls and the first and second cam followers to move together along the component;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka in view of  smith to have a first cam follower upstream relative to the first roll and the second roll; and a second cam follower downstream relative to the first roll and the second roll, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component as taught by Ernest thereby having a first cam follower upstream relative to the first, second, and third rolls; and a second cam follower downstream relative to the first, second, and third rolls, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component, the first, second, and third rolls and the first and second cam followers to move together along the component in order to ensure a positive feed of the web towards the downstream forming unit and to correct sideways deflection of the component (Ernest: page 24 paragraph 15-page 25 paragraph 5; and page 12 paragraph10-page 13 paragraph 5), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 27, as best understood Kuka discloses the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), 
Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).
Smith teaches wherein the first, second, and third rolls form a forming unit (fig.9)
	a transporter (fig.1: (104)) to move the component along the forming unit (paragraph 0073); 
Therefore, the combination of Kuka in view of Ernest of Smith teaches wherein the first, second, and third rolls and the first and second cam followers form a forming unit, the machine further including a transporter to move the component along the forming unit.  

Regarding Claim 28, Smith teaches the transporter (fig.1: (104)) includes at least one of a feed roll, a traveling gripper system, or a robot arm (paragraph 0073).

Regarding Claim 29, Kuka discloses the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), 
Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).
Smith teaches wherein the first, second, and third rolls form a forming unit (fig.9), the first roll, the second roll, and the third roll are to rotate at a speed equal to a speed that the component is moving along the forming unit (the rollers are moving at a speed equal to that of the component as the surfaces of the rolls and the surface of the component are contacting without slipping).
Therefore, the combination of Kuka in view of Ernest of Smith teaches wherein the first, second, and third rolls and the first and second cam followers form a forming unit, the first roll, the second roll, and the third roll to rotate at a speed equal to a speed that the component is moving along the forming unit.  

Regarding Claim 30, Kuka discloses the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), further including a robot arm to adjust a second  angle of the forming unit relative to the component (fig.1: the robot arm (3) of the element (12) of the six axes robot (2), joints capable of adjusting the angle of the forming unit relative to the component) (paragraph 0024);  
Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).
Smith teaches wherein the first, second, and third rolls form a forming unit (fig.9),
Therefore, the combination of Kuka in view of Ernest of Smith teaches wherein the first, second, and third rolls and the first and second cam followers form a forming unit, further including a robot arm to adjust a second angle of the forming unit relative to the component.  

Regarding Claim 31, Kuka discloses wherein the robot arm fig.1: the robot arm (3) of the element (12) of the six axes robot (2)) is to adjust a position of the forming unit relative to the component (paragraph 0024.  

As bets understood, claim 32 is rejected under 35 U.S.C. 103 as being unpatentable Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) and Smith (US20100139350) as applied to claim 26 above, and further in view of Gil (US20110107808).

Regarding Claim 32, Kuka discloses the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027),
Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).
Smith teaches wherein the first, second, and third rolls form a forming unit (fig.9),
Therefore, the combination of Kuka in view of Ernest of Smith teaches wherein the first, second, and third rolls and the first and second cam followers form a forming unit
Kuka in view of Ernest and Smith does not disclose the component to move in alternating directions along the forming unit during consecutive passes, a pass defined by movement of the component through the forming unit.

Gil teaches a roll forming apparatus, comprising: 
a forming unit (fig.6B) having rolls which are adjustable;
wherein a component (fig.6B: (130)) is successively passed through the rolls as they are adjusted with the component being capable of being passed through in either alternating directions or the same direction successively (paragraph 0024). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka in view of Ernest of Smith to have the stationary component in a first pass in a first direction and in a second pass in a direction opposite the first direction as taught by Gil as it is a known method in the art to alternately pass a component in successive passes between rolls thereby having the component to move in alternating directions along the forming unit during consecutive passes, a pass defined by movement of the component through the forming unit, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725